— Appeal by the defendant from a judgment of the County Court, Dutchess County (Marlow, J.), rendered March 20, 1984, convicting him of attempted robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738, reh denied 388 US 924; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606).
We have reviewed the contentions raised by the defendant in his supplemental pro se brief and find them to be without merit. Brown, J. P., Lawrence, Weinstein and Balletta, JJ., concur.